Title: To John Adams from George Taylor, Jr., 20 March 1797
From: Taylor, George, Jr.
To: Adams, John



Department of State 20th. March 1797

G. Taylor Jr. with respectful compliments to the President of the United States, has the honor to send hereto annexed a memorandum of the papers signed by the President for this office from the 4th instant to this day
Memorandum of papers signed by the President of the United States for the Department of State from the 4th instant, to this day
Commissions Joseph Bench,of No. Caro—1st. Mate of a CutterRobert Dorseyofdo.2.do.William Snellofdo.3do.
Patents for lands to the virginia line—4Sea letters1657Mediterranean passports300do. do100